BOWEN, Presiding Judge.
The convictions of Edward Wayne Lovell for driving while intoxicated, driving while his license was revoked, and attempting to elude are reversed and this case is remanded on authority of Ex parte Dison, 469 So.2d 662 (Ala.1984), and Cherry v. State [Ms. 4 Div. 386, July 2, 1985] (Ala.Cr.App.1985), it affirmatively appearing in the record that the Alabama Uniform Traffic Ticket was signed but that the title or capacity of the person signing was not indicated.
REVERSED AND REMANDED.
All Judges concur.